    Case 2:19-cr-00944-KM Document 1 Filed 12/30/19 Page 1 of 6 PageID: 1



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                   Hon. Kevin McNulty

        V.                                 Crim. No.   /f-tJL/1
ZENOBIA WILLIAMS                           18 U.S.C. § 371

                                  INFORMATION

        The defendant having waived in open court prosecution by Indictment,

the United States Attorney for the District of New Jersey charges:

             (Conspiracy to Defraud the United States and the IRS)

        1.    At all times relevant to this Information:

        A.    Defendant ZENOBIA WILLIAMS ("defendant WILLIAMS") operated a

business called Maplewood Business Services LLC ("MBS") located in

Maplewood, New Jersey, which, among other things, aided and assisted in

preparing federal income tax returns for its clients for a fee.

        B.    Individual 1, a resident of New Jersey, was the sole proprietor of a

business ("Individual l's business").

        C.    The Internal Revenue Service ("IRS"), an agency within the United

States Department of Treasury, was responsible for administering and

enforcing the tax laws of the United States, including the federal income tax

laws.

        2.    From on or about January 1, 2016 to on or about April 15, 2016,

in the District of New Jersey and elsewhere, defendant


                                          1
    Case 2:19-cr-00944-KM Document 1 Filed 12/30/19 Page 2 of 6 PageID: 2



                                ZENOBIA WILLIAMS

knowingly and willfully conspired and agreed with Individual 1 and others to

defraud the United States by impeding, impairing, and defeating the lawful

government functions of the IRS to ascertain, assess, collect, and refund income

taxes.

                                Goal of the Conspiracy

         3.    It was a goal of the conspiracy to defraud the United States and

the IRS:

         (a)   by reporting false and fraudulent labor expenses for Individual l's
         business on Individual l's IRS Form 1040, U.S. Individual Income Tax
         Return ("Form 1040"), and Schedule C for calendar year 2015 in order to
         decrease Individual 1 's tax liability; and

         (b)   by falsely and fraudulently reporting Individual l's business's
         sham labor expenses as income for two individuals ("Individual 2" and
         "Individual 3") on their Forms 1040 for calendar year 2015, resulting in
         the IRS's paying unwarranted tax refunds to Individual 2 and Individual
         3.

                        Manner and Means of the Conspiracy

         4.    It was part of the conspiracy that, at Individual l's direction,

defendant WILLIAMS prepared and caused to be filed with the IRS Individual

l's false and fraudulent Form 1040 and Schedule C for calendar year 2015

reporting bogus labor expenses for Individual 1 's business totaling $27,055,

resulting in a decrease of Individual l's tax liability.

         5.    It was further part of the conspiracy that defendant WILLIAMS and

Individual 1 communicated with each other, including through text messaging,


                                           2
     Case 2:19-cr-00944-KM Document 1 Filed 12/30/19 Page 3 of 6 PageID: 3



about reporting false and fraudulent labor expenses for Individual 1 's business

on Individual l's Form 1040 and Schedule C for calendar year 2015.

      6.     It was further part of the conspiracy that defendant WILLIAMS and

Individual 1 agreed to have phony IRS Forms 1099 created and issued to give

the false appearance that, in 2015, Individual l's business paid compensation

for labor to Individual 2 and Individual 3, totaling $27,055, when defendant

WILLIAMS and Individual 1 knew that no such compensation had been paid.

      7.     It was further part of the conspiracy that defendant WILLIAMS

prepared and caused to be filed with the IRS Forms 1040 for calendar year

2015 for Individual 2 and Individual 3, which falsely reported as income the

compensation purportedly, but not actually, paid by Individual l's business. As

a result, the IRS paid unwarranted tax refunds to Individual 2 and Individual

3.

                                    Overt Acts

      8.     In furtherance of the conspiracy and to effect its object, the

following overt acts were committed in the District of New Jersey and

elsewhere:

      A.     On or about January 5, 2016, defendant WILLIAMS and Individual

1 exchanged the following text messages:




                                         3
    Case 2:19-cr-00944-KM Document 1 Filed 12/30/19 Page 4 of 6 PageID: 4




      TEXT
                        SOURCE                         TEXT MESSAGE
   MESSAGE#

           1                      "Hey Fella, I have 1 client right now that needs
                                  15,750 in income. I need you to produce a
                   WILLLIAMS CELL
                                  1099MISC form for that person. I will give you
                       PHONE
                                  the information. Let me know how much more
                                  income you need to 1099."

           2        INDIVIDUAL 1
                                      "Let's talk."
                     CELL PHONE

      B.       On or about January 12, 2016, Individual 1 sent defendant

WILLIAMS a text message, stating, "I'm back, let's connect."

      C.       On or about January 20, 2016, defendant WILLIAMS sent

Individual 1 a text message, stating, "Good morning, you have to see me. I can't

play or wait. You must submit 1099-misc."

      D.       In or about January 2016, at Individual l's direction, defendant

WILLIAMS prepared two phony IRS Forms 1099 which falsely stated that, in

2015, Individual l's business paid: (1) Individual 2 compensation of $15,800

and (2) Individual 3 compensation of $11,255, when both defendant WILLIAMS

and Individual 1 knew that Individual l's business had not incurred such labor

expenses totaling $27,055 .

      E.       In or about January 2016, in Maplewood, New Jersey, defendant

WILLIAMS prepared and caused to be filed with the IRS Forms 1040 for

calendar year 2015 for: (1) Individual 2 and (2) Individual 3, which falsely

reported as income the compensation purportedly, but not actually, paid by


                                         4
    Case 2:19-cr-00944-KM Document 1 Filed 12/30/19 Page 5 of 6 PageID: 5




Individual l's business.

      F.     In or about April 2016, Individual 1 signed an IRS Form 8879

authorizing a representative of MBS to electronically file with the IRS Individual

l's Form 1040 for calendar year 2015 using Individual 1 's personal

identification number as Individual 1 's signature.

      H.     On or about April 15, 2016, defendant WILLIAMS and Individual 1

caused Individual l's personal identification number to be used as Individual

l's signature on Individual l's Form 1040 for calendar year 2015, which

contained a written declaration that it was filed under penalties of perjury and

which, as defendant WILLIAMS and Individual 1 knew, falsely reported the

sham $27,055 labor expense for Individual l's business.

      G.     On or about April 15, 2016, while defendant WILLIAMS was in

Maplewood, New Jersey, defendant WILLIAMS and Individual 1 caused

Individual l's Form 1040 and Schedule C for calendar year 2015 to be filed

electronically with the IRS .

      In violation of Title 18, United States Code, Section 371.




                                       CRAIG ARPEITO
                                       UNITED STATES AITORNEY




                                        5
Case 2:19-cr-00944-KM Document 1 Filed 12/30/19 Page 6 of 6 PageID: 6




                      CASE NUMBER:      ------

             United States District Court
               District of New Jersey
               UNITED STATES OF AMERICA

                                  v.

                     ZENOBIA WILLIAMS


                  INFORMATION FOR
                          18   u.s.c.   § 371



                        CRAIG CARPENITO
                      UNITED STATES ATTORNEY
                  FOR THE DISTRICT OF NEW JERSEY


                               CARI FAIS
                               J IMBERT
                     ASSISTANT U.S. ATTORNEYS
                       NEWARK, NEW JERSEY
                          973-353-6076
                          973-645-2890
